Citation Nr: 0834101	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  07-09 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for chronic elevated 
triglycerides.  

2.  Entitlement to an initial disability evaluation in excess 
of 20 percent for post-operative C4-7 fusion residuals with a 
surgical scar.  

3.  Entitlement to an initial disability evaluation in excess 
of 10 percent for thoracolumbar strain with degenerative disc 
disease and osteoarthritis.  

4.  Entitlement to an initial disability evaluation in excess 
of 10 percent for hypothyroidism with a history of a 5 
millimeter thyroid nodule.  

5.  Entitlement to an initial compensable disability 
evaluation for right fifth metatarsal fracture residuals.  

6.  Entitlement to an initial compensable disability 
evaluation for lichen planus and nummular eczema.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from October 1984 to December 
2004.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Reno, Nevada, Regional Office (RO) which, in pertinent part, 
established service connection for post-operative C4-7 fusion 
residuals with a surgical scar; assigned a 20 percent 
evaluation for that disability; established service 
connection for both thoracolumbar strain with degenerative 
disc disease and osteoarthritis and hypothyroidism with a 
history of a 5 millimeter thyroid nodule; assigned 10 percent 
evaluations for those disabilities; established service 
connection for right fifth metatarsal fracture residuals and 
lichen planus and nummular eczema; assigned noncompensable 
evaluations for those disabilities; and denied service 
connection for chronic elevated triglycerides.  

In February 2008, the veteran was afforded a hearing before 
the undersigned Acting Veterans Law Judge sitting at Las 
Vegas, Nevada, Veterans Assistance Center.  

The issues of entitlement to an initial disability evaluation 
in excess of 20 percent for post-operative C4-7 fusion 
residuals with a surgical scar, an initial disability 
evaluation in excess of 10 percent for thoracolumbar strain 
with degenerative disc disease and osteoarthritis, an initial 
disability evaluation in excess of 10 percent for 
hypothyroidism with a history of a 5 millimeter thyroid 
nodule, an initial compensable disability evaluation for 
right fifth metatarsal fracture residuals, and an initial 
compensable disability evaluation for lichen planus and 
nummular eczema are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The Department 
of Veterans Affairs (VA) will notify the veteran if further 
action is required on his part.  

At the February 2008 hearing before the undersigned Acting 
Veterans Law Judge, the veteran advanced contentions which 
can be reasonably construed as a claim of entitlement to 
service connection for a chronic liver disorder.  It appears 
that the RO has not had an opportunity to act upon the claim.  
Therefore, the issue is referred to the RO for action as may 
be appropriate.  Black v. Brown, 10 Vet. App. 279 (1997).  


FINDING OF FACT

Hypertriglyceridemia is a laboratory finding, not a 
disability under the laws and regulations administered by VA.


CONCLUSION OF LAW

The claim of service connection for hypertriglyceridemia or 
elevated triglycerides is legally insufficient.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify & Assist


As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.   The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 
(Apr. 30, 2008).  The amendments apply to applications for 
benefits pending before VA on, or filed after, May 30, 2008.  
The amendments, among other things, removed the notice 
provision requiring VA to request the veteran to provide any 
evidence in the veteran's possession that pertains to the 
claim.  See 38 C.F.R. § 3.159(b)(1).)

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in October 2005.  
The RO's May 2005 notice letter informed the veteran that he 
could provide evidence to support his claims for service 
connection or location of such evidence and requested that he 
provide any evidence in his possession.  The notice letter 
notified the appellant that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
He was advised that it was his responsibility to either send 
records pertinent to his claims, or to provide a properly 
executed release so that VA could request the records for 
him.  It is the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  The duty to notify the veteran was satisfied under 
the circumstances of this case.  38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.   This notice must also include the information pertinent 
to the relevant disability rating and an effective date for 
the award of benefits that would be assigned if service 
connection is awarded.  Id.   There is no evidence that a 
Dingess compliant notice was provided to the veteran.  
However, as the claim is denied, any matter as to the 
assignment of a disability rating or effective date is moot.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

Service medical records are associated with claims file.  
Service medical records and pertinent post-service records 
have been obtained.  The veteran was also afforded a VA 
examination in July 2007.  To the extent that there may be 
outstanding VA treatment records that have not been obtained, 
the Board observes that there would be no useful purpose in 
obtaining these records.  As discussed below, the law is 
essentially dispositive of the issue on appeal.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

The veteran maintains that he is entitled to service 
connection for very high triglycerides.  A review of the 
veteran's medical records does confirm that the veteran has 
hypertriglyceridemia (high triglycerides).

However, diagnoses of hyperlipidemia, elevated triglycerides, 
and elevated cholesterol are actually laboratory results and 
are not, in and of themselves, disabilities; they are 
therefore not appropriate entities for the rating schedule.  
See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996).  In other 
words, hypertriglyceridemia and/or chronic elevated 
triglycerides is a mere laboratory finding and is not a 
disability in and of itself for which VA compensation 
benefits are payable.

The term "disability" as used for VA purposes refers to 
impairment of earning capacity.  See Allen v. Brown, 7 Vet. 
App 439, 448 (1995).  There is no evidence of record to 
suggest that the veteran's hypertriglyceridemia, in and of 
itself, causes him any impairment of earning capacity.  
Furthermore, as noted above, service connection cannot be 
granted for a laboratory finding.  As there is no legal basis 
upon which to award service connection for a triglyceride 
condition, the veteran's appeal is denied as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).


REMAND

At the February 2008 hearing before the undersigned Acting 
Veterans Law Judge sitting at the RO, the veteran testified 
that: he had been treated by his primary care provider for 
complications related to his service-connected hypothyroidism 
approximately two weeks prior to the hearing; he had been 
recently seen for his cervical and thoracolumbar spine 
disabilities by a VA orthopedic surgery; he had undergone a 
February 4, 2008, magnetic resonance imaging study for his 
cervical and thoracolumbar spine disabilities; and he had 
received ongoing podiatric treatment for his right foot 
disability.  Clinical documentation of the cited treatment is 
not of record.  The VA should obtain all relevant VA and 
private treatment records which could potentially be helpful 
in resolving the veteran's claim.  Murphy v. Derwinski, 1 
Vet. App. 78, 81-82 (1990).  

Additionally, the veteran testified that his 
service-connected skin disabilities had increased in severity 
and currently involved approximately 29 percent of his body 
surface area.  In support of his assertion, the veteran 
submitted color photographs revealing apparent involvement of 
the back, the hands, the arms, the lower extremities, and the 
feet.  The VA's duty to assist includes, in appropriate 
cases, the duty to conduct a thorough and contemporaneous 
medical examination which is accurate and fully descriptive.  
Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 
6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to 
identify any VA or non-VA health care 
provider that has treated him for his 
service-connected cervical spine, 
thoracolumbar spine, thyroid, right fifth 
metatarsal fracture residuals, and skin 
disabilities since December 2004.  If 
more than one non-VA health care provider 
is identified, the veteran should be 
asked to complete a separate VA Form 21-
4142 (Authorization and Consent to 
Release Information to the Department of 
Veterans Affairs) for each health care 
provider.  After securing the necessary 
release forms, the clinical documentation 
should be obtained and associated with 
the claims files.  Any negative 
development should be properly annotated 
in the record.  

2.  Then schedule the veteran for a VA 
examination for compensation purposes to 
accurately determine the current nature 
and severity of his service-connected 
lichen planus and nummular eczema.  All 
indicated tests and studies, including 
color photographs, should be accomplished 
and the findings then reported in detail.  

The examiner should describe the area(s) 
of the body affected by the skin 
condition, to include the percentage of 
the entire body affected and the 
percentage of exposed area(s) affected.  
For example, less than 5 percent of the 
entire body or less than 5 percent of 
exposed areas; or at least 5 percent but 
less than 20 percent of the entire body, 
or at least 5 percent but less than 20 
percent of exposed areas, etc.

Send the claims folder to the examiner or 
examiners for review of pertinent 
documents therein.  The examination 
report should specifically state that 
such a review was conducted.  

3.  Following the completion of the 
foregoing, the RO should review the 
record to determine whether any 
additional development is warranted.  

4.  Thereafter, the RO should 
readjudicate the issues of the veteran's 
entitlement an initial evaluation in 
excess of 20 percent for post-operative 
C4-7 fusion residuals with a surgical 
scar; initial evaluations in excess of 10 
percent for both thoracolumbar strain 
with degenerative disc disease and 
osteoarthritis and hypothyroidism with a 
history of a 5 millimeter thyroid nodule; 
and initial compensable evaluations for 
both right fifth metatarsal fracture 
residuals and lichen planus and nummular 
eczema.  If any of the issues remain 
denied, provide the veteran with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim, 
including the applicable legal authority 
(including the VCAA) as well as a summary 
of any evidence received since the 
issuance of the last SSOC in October 
2007.  Allow an appropriate period for 
response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


